148 S.E.2d 647 (1966)
267 N.C. 631
STATE
v.
Woodrow W. KING.
No. 827.
Supreme Court of North Carolina.
June 16, 1966.
*649 Atty. Gen. T. W. Bruton and Asst. Atty. Gen. James F. Bullock, for the State.
Elreta Melton Alexander, Greensboro, for defendant.
EMERY B. DENNY, Emergency Justice.
The defendant argues and contends that since the case in which the perjured testimony is alleged to have been given was nonsuited on appeal to this CourtState v. King, 264 N.C. 578, 142 S.E.2d 130, it is immaterial whether Harris' testimony in that case was material or immaterial to the issue involved. There is no merit in this contention. If, in the trial of King at the March Criminal Session 1965, in the Superior Court of Alamance County, Harris had not sworn that the whiskey involved was his whiskey and not King's the ultimate result in that case might have been different. In discussing this point in the case of State v. Leonard, 236 N.C. 126, 72 S.E.2d 1, this Court said: "* * * (W)e cannot hold that a verdict of acquital is equivalent to an affirmative finding that all of defendant's testimony at the former trial was true. Surely, the law should not permit a defendant by his own perjured testimony to secure a verdict in his favor, with immunity from a charge of perjury, while other witnesses testifying in his defense would be subject to conviction and punishment for false swearing. Such a doctrine would place a premium upon perjury and a penalty upon probity. * * * To hold that a person could go into a court of justice and by perjured testimony secure an acquital and by that acquital be shielded from a charge of perjury would be a dangerous doctrine." Certainly this Court will not adopt any such doctrine.
In the case of State v. Sailor, 240 N.C. 113, 81 S.E.2d 191, this Court quoted with approval from the opinion in Bell v. State, 5 Ga.App. 701, 63 S.E. 860, as follows: "`The crime of subornation of perjury consists of two essential elements the commission of perjury by the person suborned, and willfully procuring or inducing him to do so by the suborner. The guilt of both the suborned and the suborner must be proved on the trial of the latter. The commission of the crime of perjury is the basic element in the crime of subornation of perjury.'"
The most serious question involved in this appeal is whether or not the court below *650 committed error in overruling the defendant's motion for judgment as of nonsuit interposed at the close of the State's evidence. The correctness of this ruling is challenged by the defendant's assignment of error No. 20.
In a prosecution for perjury or subornation of perjury it is required that the falsity of the oath be established by the testimony of two witnesses, or by one witness and corroborating circumstances, sometimes called adminicular circumstances. State v. Lucas, 247 N.C. 208, 100 S.E.2d 366, 63 A.L.R. 2d 820; State v. Arthur, 244 N.C. 582, 94 S.E.2d 646; State v. Sailor, supra; State v. Webb, 228 N.C. 304, 45 S.E.2d 345; State v. Hill, 223 N.C. 711, 28 S.E.2d 100; State v. Rhinehart, 209 N.C. 150, 183 S.E. 388; State v. Hawkins, 115 N.C. 712, 20 S.E. 623.
In the instant case we have a witness who swears unequivocally to the falsity of his testimony in the trial of State v. King in the Superior Court of Alamance County at the March Criminal Session 1965. The State then undertook to supply the additional evidence required by putting three officers on the stand, each of whom testified that Harris had told him he testified falsely in the former trial of King. Such evidence does not meet the requirements of the law in a trial for perjury or subornation of perjury. The rule as heretofore stated requires that the falsity of the oath must be established by two witnesses or by one witness and corroborating circumstances. The evidence of these officers to the effect that Harris had told them that he had sworn falsely at King's trial in March 1965 did not constitute corroborating circumstances.
The requirement is stated in 70 C.J.S. Perjury § 70c(1) in the following language:
"The general rule is that the corroborative evidence means evidence aliunde which tends to show the perjury independent of any declaration or admission of accused * * *. The corroboration must be by proof of material and independent facts and circumstances, which, taken and considered together, tend in confirmation of the testimony of the single witness to establish the falsity of the oath; and evidence merely showing that the account of the witness is probable will not do. * * *"
The factual situation here seems to be identical with that in the case of State v. Sailor, supra, where this Court said:
"* * * All that the evidence tends to show is that the alleged suborned witness at one trial swore, and at another time stated, that she did not purchase from defendant the whiskey found in her possession, and that she, on another trial swore, and at other times stated, that she did purchase the whiskey from defendant. And while there is testimony of officers, admitted for the purpose of corroboration, and tending to corroborate her as to what she had testified and stated, there is no evidence of corroborating circumstances tending to show which statement was false. Indeed, the Attorney General, in brief filed here, states: `It is true that all the evidence presented goes directly back to the State's witness * * * the alleged suborned perjurer.' There is no evidence of any independent circumstances. Hence, motion of defendant for judgment as of nonsuit entered at the close of the State's evidence should have been sustained."
In view of the conclusion we have reached, we deem it unnecessary to consider and pass upon the remaining numerous assignments of error. We do wish, however, to call attention to the state of the record on this appeal. Appellant's counsel apparently made no attempt to comply with the rules of this Court in preparing the case on appeal. The record consists of 190 pages, and the evidence for the most part is set out in question and answer form, in violation of Rule 19(4), Rules of Practice *651 in the Supreme Court, 254 N.C. 800. Moreover, the 33 assignments of error, based on 162 exceptions, cover 48 pages of the record. It so happens that in the instant case the defendant has not been prejudiced by the condition of the record, but if the State's evidence had been sufficient to support the verdict below, the appeal would have been subject to dismissal for failure to comply with the rules of the Court.
The judgment of the court below is
Reversed.
MOORE, J., not sitting.